Citation Nr: 9922629	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  95-06 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut  


THE ISSUE

Whether failure to award greater than a noncompensable rating 
for service-connected cervical spine disability in a November 
1985 rating decision constituted clear and unmistakable error 
(CUE).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active duty from May 1970 to January 1972, 
and from November 1974 to May 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1974 rating decision of the 
RO.  In this regard, the Board notes that this rating 
decision addressed the question of CUE in several previously 
entered rating decisions.  However, when the veteran 
submitted in December 1994 what was later construed as a 
notice of disagreement, he presented specific argument as to 
why the November 1985 rating decision was erroneous.  No 
mention of a specific rating decision was made in the 
veteran's March 1999 substantive appeal of the CUE issue, but 
his representative submitted argument in May 1999 in which 
argument on CUE was limited to the November 1985 rating 
decision.  Consequently, the Board has limited its 
consideration of this appeal accordingly.

In the May 1999 presentation to the Board, the veteran's 
representative argued that his presentation should be 
construed as a notice of disagreement with an April 1999 
rating decision that denied service connection for anxiety 
and failed to assign a separate compensable rating for 
neurologic impairment of the hands.  However, the Board notes 
that a notice of disagreement must be filed with the VA 
office from which the claimant received notice of the 
determination being appealed.  38 C.F.R. § 20.300 (1998).  
Since the May 1999 presentation was not filed with the RO, 
the Board does not construe it as a notice of disagreement.  
However, the Board notes that this presentation, taken 
together with a June 1999 statement from the veteran, 
includes comments to the effect that the veteran wants to 
pursue a claim of service connection for syringomyelitis, a 
claim for an earlier effective date for the award of a 60 
percent rating for cervical spine disability, and a claim for 
a total disability rating based on individual 
unemployability.

It should also be noted that a claim for payment or 
reimbursement for private medical expenses was remanded by 
the Board in January 1998.  This issue falls within the 
jurisdiction of a VA medical center (MC) and has not been re-
certified to the Board by the VAMC.  Consequently, the only 
issue before the Board is as set forth on the title page of 
this decision.


FINDING OF FACT

The veteran has not sufficiently alleged error in fact or law 
in a November 1985 rating decision that denied a compensable 
rating for a cervical spine disability.


CONCLUSION OF LAW

The veteran's claim that the RO's November 1985 rating 
decision was clearly and unmistakably erroneous in failing to 
assign a compensable evaluation for service-connected 
cervical spine disorder is legally insufficient.  38 U.S.C.A. 
§§ 1155, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.105 (1998); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5287, 5290, 5293 
(1985).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background  

The veteran was discharged from service on May 2, 1985.  His 
service medical records, which consist of two volumes of 
records, include a July 11, 1984, computerized tomography 
(CT) scan of the cervical spine.  This report notes that no 
definite suggestion of herniated discs was seen at the C3-4, 
and C4-5 levels.  The examiner's impression was a 
"questionable asymmetry to the posterior margin of the 
disc" at the C5-6 level.  The C6-7 level was obscured.  A 
March 1985 examination at separation noted "a history" of 
cervical spine pain, radiating into the left arm, and X-rays 
that "apparently" revealed disc space narrowing at C5-6 and 
C6-7 levels.  

The veteran's original claim for service connection for 
cervical disc narrowing and neck pain was received at the RO 
later in May 1985.  

On an August 1985 VA examination report, a history of 
cervical spine pain not referable to any traumatic injury was 
noted.  In-service X-rays and a CT scan were mentioned, 
apparently as reported by the veteran, but were not available 
to the examiner.  It was specifically noted that the veteran 
had reported that the CT scan may have shown a herniated disc 
in the cervical area.  The examiner reported that such a 
finding was quite possible, but that the veteran did not 
appear to have any radicular component to the upper 
extremity.  No motor or sensory deficits were found in the 
upper extremities, other than occasional hypesthesia in the 
C6-7 distribution into the left arm.  The diagnosis was 
"possible cervical strain secondary to unknown etiology."

A September 1985 VA examination report was prepared with the 
notation that the in-service CT scan had found a possible C6 
cervical disk injury and possible osteophyte formation with 
nerve root compression.  The examiner noted that current X-
rays revealed mild degenerative arthritis at C6.  The X-ray 
report, which is attached to the examiner's report, indicates 
minimal degenerative changes at the level of C5-6.  On 
physical examination, flexion and extension of the cervical 
spine, as well as lateral rotation of the neck, were full.  
There was no muscle wasting or any motor deficits of the left 
forearm or hand.  The hypesthetic area appeared to be 
consistent in the forearm at the later distribution, into the 
forearm region.  The diagnosis was probable cervical disc 
injury with osteophyte formation at C6-7.  

By a decision entered in November 1985, the RO granted the 
veteran's claim of entitlement to service connection for 
cervical disc injury with degenerative arthritis at C-6, and 
a noncompensable evaluation was assigned, effective May 3, 
1985, the day after his separation from service.  In November 
1985, the RO issued notice to the veteran of that decision; 
he did not appeal.  


II.  Analysis

The veteran and his representative contend that the RO 
committed CUE in its November 1985 rating decision, which 
granted the claim of service connection for cervical disc 
injury, with degenerative arthritis at C-6.  It has been 
argued that the symptoms as shown at the time were not 
consistent with a "post-operative, cured" state, see 
Diagnostic Code 5293, but instead reflected disabling 
problems that should have been considered at least mildly 
disabling.  

In this regard, the Board notes that VA rating decisions 
which are not timely appealed, such as the November 1985 
decision, are considered final and binding in the absence of 
a showing of CUE.  38 C.F.R. § 3.105 (1998).  CUE has been 
defined as a collateral attack on a prior final adjudication.  
Crippen v. Brown, 9 Vet. App. 412 (1996).  To establish a 
valid CUE claim, a claimant must show that either the correct 
facts, as they were known at the time, were not before the 
adjudicator, or that the statutory or regulatory provisions 
extant at the time were incorrectly applied.  Russell v. 
Principii, 3 Vet. App. 310, 313 (1992) (emphasis added).  The 
claimant must assert more than a mere disagreement as to how 
the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. 
App. 52 (1996).  

It is specifically asserted that it was CUE for the RO in the 
November 14, 1985, rating decision to assign a noncompensable 
evaluation on the basis that service-connected neck disorder 
demonstrated at least minimal residuals on the August 1985 VA 
examination.  The veteran asserts that the service medical 
records, specifically a June 11, 1984, CT scan, and the 1985 
VA examination reports, clearly showed that the residuals of 
his service-connected neck disorder were anything but 
minimal.  To the contrary, he contends that the symptoms 
demonstrated in service and on VA examinations were 
pronounced and persistent symptoms, compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, or 
other neurologic findings appropriate to the site of the 
diseased disc, with little intermittent relief, so as to 
warrant a 60 percent evaluation.  Diagnostic Code 5293.  

After review of the service medical records and VA 
examination reports of August and September 1985, as detailed 
below, the Board finds that the claim of CUE, insofar as it 
pertains to the evaluation of the service-connection cervical 
spine disorder, must be denied as legally insufficient.  

In order to reasonably raise a claim of CUE, a claimant must 
identify the alleged error with specificity. Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993).  Moreover, unless the alleged 
error is the kind of error that, if true, would be CUE on its 
face, the claimant must provide persuasive reasons as to why 
one would be compelled to reach the conclusion that the 
result would have been manifestly different but for the 
alleged error.  Id.  If reasonable minds could come to 
different conclusions in the decision which is claimed to be 
erroneous, then that decision is not subject to a claim of 
CUE.  Id.  In other words, if the error alleged is not the 
type of error that, if true, would be CUE on its face; or if 
the claimant is only asserting disagreement with how the RO 
evaluated the facts before it; or if the claimant has only 
alleged a failure on the part of VA to fulfill its duty to 
assist; or if the claimant has not expressed with specificity 
how the application of cited laws and regulations would 
dictate a "manifestly different" result, then the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or lack of entitlement 
under the law. Luallen v. Brown, 8 Vet. App. 92 (1995); 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

In the instant case on appeal, the appellant's claim of CUE 
must be denied as legally insufficient.  Simply stated, the 
service medical records, which were of record and expressly 
considered by the RO at the time of the November 1985 rating 
decision, do not support any cognizable claim of CUE on the 
basis asserted.  A July 11, 1984, computerized tomography 
(CT) scan report is of record.  As noted in the factual 
background section of the instant decision, this report 
merely shows a questionable abnormality at the C5-6 level, 
which was, at that time, thought to possibly represent a 
herniated disc on the left.  While complaints of neck pain 
were noted in service, only a "history of" cervical spine 
pain with left arm radiating pain and C5-6 and C6-7 disc 
space narrowing, was noted on separation examination in March 
1985.  No diagnosis or abnormality was made at separation 
from service.  In any event, these in-service clinical 
reports and findings were of record and considered by the RO 
as expressly noted in the November 1985 rating decision.  

The veteran has also asserted that the contemporaneous VA 
examinations were incomplete, and similarly, that the RO 
failed to consider all of the available evidence of record, 
including a June 11, 1984, CT scan report.  As noted above no 
June 11, 1984, report is of record, but a July 11, 1984 CT 
scan report was expressly considered by the RO in November 
1985.  The Board can find no other cognizable basis for the 
assertion.  As detailed in the Factual Background section 
above, while the in-service CT scan appears not to have been 
available on VA examination in August 1985, the report was 
noted on September 1985 VA examination.  Additionally, the 
August 1985 VA examination report noted that there were no 
radicular components to the upper extremity.  While some 
occasional left arm hypesthesia was noted in the C6-7 
distribution, this was thought not to refect any motor or 
sensory deficit.  Not only does the September 1985 VA 
examination report make specific reference to the in-service 
CT scan report, X-ray studies then taken were noted.  In 
short, the veteran has not raised any question about facts 
which were of record at that time, but not considered by the 
RO.  

The Board has also given consideration to the appropriate 
evaluation of service-connected cervical spine disorder under 
then existing laws and regulation.  Then, as now, disability 
evaluations are determined by comparing a veteran's 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1985 and 1998).  Separate diagnostic codes 
identify the various disabilities.  The veteran's service-
connected neck disorder has historically been evaluated under 
Diagnostic Code 5293.  Under this provision, if the medical 
evidence shows pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief, a 60 
percent schedular evaluation would be warranted.  Diagnostic 
Code 5293.  Lesser compensable ratings would be warranted for 
severe recurring attacks with intermittent relief, moderate 
recurring attacks, or mild symptoms.  Id.  Additionally, if 
the veteran's service-connected neck disorder is medically 
shown to be ankylosed or fractured with cord involvement, a 
schedular disability evaluation of 50 percent or greater 
would be available under DC 5286, 5289, or 5285.  See 
38 C.F.R. § 4.71a.  Compensable ratings would have also been 
assignable for slight, moderate, or severe limitation of 
motion, 38 C.F.R. § 4.71a. Diagnostic Code 5290, or for 
arthritis under Diagnostic Code 5003 on account of a group of 
minor joints affected by any limitation of motion.  38 C.F.R. 
§§ 4.45, 4.71a.  

The Board has found that the veteran's claim of CUE is 
legally insufficient.  In so finding, it is noted that 
September VA examination findings included full flexion, 
extension and lateral rotation of the neck, X-ray evidence of 
only mild degenerative arthritis at C-6, as well as 
complaints of left forearm hypesthesia in the C6-7 
distribution, but with no muscle wasting or other left arm 
motor deficits.  The diagnosis of probable cervical disc 
injury with osteophyte formation at C6-7 was based not only 
on the clinical history and the X-ray evidence of record, but 
rather limited findings on VA physical examination.  Given 
the absence of limitation of motion, or other neurologic 
symptoms contemplated by Diagnostic Code 5293, the Board 
concludes that the veteran's claim amounts to no more than a 
disagreement with how the facts of the case were analyzed 
under then applicable rating criteria.  

As for any implied contention that VA failed in its duty to 
assist, the Board can find no basis for this, and merely 
notes that such a failure would not amount to CUE anyway. 
Caffrey v. Brown, 6 Vet.App. 377 (1994) (finding that a 
failure in the duty to assist will not amount to CUE).  

The Board finds that the veteran has not fulfilled his burden 
of stating a valid claim of CUE.  He has not specifically 
alleged that certain facts that were before the RO at the 
time of the November 1985 rating decision were incorrect.  
Indeed, the record shows otherwise.  He has also failed to 
allege any manifest misapplication of specific laws or 
regulations then extant.  Rather, as noted in his December 
1994 NOD and March 1999 substantive appeal, he has alleged 
that the RO failed to find that symptoms of service-connected 
cervical spine disorder warranted a compensable evaluation 
from the date following his discharge from service.  Such 
allegations amount to no more than mere disagreement with how 
the RO weighed or analyzed the facts in that prior 
adjudication.  Thus, as a matter of law, the claim is 
insufficient to give rise to a valid claim of CUE.  See Eddy, 
9 Vet. App. at 58 (RO's failure to discuss evidence in a 
decision or follow-up letter to a claimant did not show that 
RO failed to consider such evidence, where decision was 
entered prior to 1990 law requiring such decisions to 
summarize evidence considered).  

In view of the foregoing, the Board finds that the veteran 
has not complied with the legal requirements to plead a CUE 
claim.  Luallen, supra.  The Board is precluded by law from 
granting such a claim.  Id., citing Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  


ORDER

The veteran's claim that the rating decision entered in 
November 1985 was clearly and unmistakably erroneous in 
failing to assign a compensable evaluation for 
service-connected cervical spine disorder is legally 
insufficient; the appeal is therefore denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

